       Case 1:19-cv-00377-LM Document 14 Filed 04/17/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Al R. Welch

      v.                                      Case No. 19-cv-377-LM

FCI Berlin, Warden




                                  ORDER


     After due consideration of the objection filed, I herewith

approve the Endorsed Report and Recommendation of Magistrate

Judge Andrea K. Johnstone dated April 1, 2020, grant the motion

to dismiss (doc. no. 10) and direct the clerk to enter judgment

and close this case.


                                       ____________________________
                                       Landya B. McCafferty
                                       Chief Judge

Date: April 17, 2020

cc: Al R. Welch, pro se
    Seth Aframe, AUSA
